In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1024V
                                         UNPUBLISHED


    CHRISTINE PAPPAS,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: February 19, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


Phyllis Widman, Jacobs & Barbone, Atlantic City, NJ, for Petitioner.

Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for Respondent.


                               DECISION ON JOINT STIPULATION1

       On July 16, 2018, Christine Pappas filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a SIRVA, after receiving the flu
vaccine. Petition at 1; Stipulation, filed February 19, 2020, at ¶ 4. Petitioner further
alleges that the vaccine was administered in the United States, that she suffered the
residual effects of these injuries for more than six months, and that there has been no
prior award or settlement of a civil action for damages on her behalf as a result of her
condition. Petition at 1-2; Stipulation at ¶¶ 4-5. “Respondent denies that petitioner
sustained a SIRVA Table injury; denies that the flu vaccine cause petitioner’s alleged
SIRVA, or any other injury; and further denies that petitioner’s current disabilities are
sequelae of a vaccine-related injury.” Stipulation at ¶ 6.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        Nevertheless, on February 19, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $50,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                            IN THE UNITED STATES COlJRT OF FEDERAL CLAIMS
                                                    OFFICE OF SPf::ClAL JltlASTERS

  CHRISTrNE PAPPAS,

                                      Petitioner,

             V.                                                                             No. 18-1024V
                                                                                            Chief Special Master Corcoran
  SECRETARY OF HEALTH AND                                                                   ECF-SPU
  HUMAN SERVICES,

                                      Respondent.



                                                                         STfP_l!LATIO?-:

            The parties hereby stipulate to the following matters:

             I. Christine Pappas (''petitioner'') filed a petition for vaccine compensation under the

"·• 1
•'""• 1'on-:>I
          1,il   \'accine
                     •••    fn  i nn
                             ....... ., y• ro,npensa
                                           . . _,. tl~ ~•• - t i"l' Pr0or"111
                                                            1\o.•   J;
                                                                                         T''
                                                                                 , _ '-, . • ,,\r , , 'r-;; •100'.'l <> - 10 fo ' '1
                                                                     ~ =-••'l ., J')                          t   ( • \. •   •   ~   ,   .)   ,
                                                                                                                                                  (•·lie "V:11•1·1·11,,
                                                                                                                                                   •       ,   , , ~ .... ..,   ,.._




Program"). The petition seeks compensation for i1tjuries allegedly related to petitioner's receipt

of the influenza (''flu'') vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § !00.3(a).

            2. Petitioner received a flu vaccine in her left deltoid on October 5, ~O 17

            3. The vaccine was administered within the United States.



("SIRVA"), a Table injury, which was caused by the flu ,·accinarion. Petitioner fwt ber alleges

that she suffered the residual effects of these injuries for more than six months.

           5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
        6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the flu

vaccine caused petitioner's alleged SIRVA. or any other injury; and further denies that

petitioner's current disabilities are sequelae of a vaccine-related injury.

        7. Maintaining their above-stated positions. the parties nevertheless now agree that the

issues between them shall he settled a.nd that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of j1Jdgmenr reflecting    ,l   d~cision consistent with

the teffils of this Stipulation, and after petitioner has filed an election ro receive compensation

pursuant to 112 U.S.C. § 300aa-2 l(a)(I ). the Secretary of Health and Human Services will issue

the follov..,·ing \'accine compensation payment:

         A lump sum of $50.00Q,. 00 in the form of :i check payable to petitioner. This amount
        'represents compensation for all damages that would be available under 42 U .S.C.
         § 300aa- IS(a).

        9. As soon as practicable after the enrry of judgment on entitlement in this case. and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' foes and costs incun·ed in proceeding upon this

petition.

        I 0. Petitioner and her attomey represent that they have idcmificd to respondent all

known sources of payment for items or services for which the Program is not primarily li:-ible

under 42 U.S.C. § 300aa-I 5(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other th:m Title XIX of the Social Security Act (42

U.S.C.§ 1396 et seq.)). or entities that provide heal th -.erv ices on a prepaid basis.




                                                   2
         t 1. Payment made pursuant to paragraph 8. and any amounts awarded pursuant to

 paragraph 9 of this Stipulation, will be made in accordance \Vith 42 V.S.C. § 300aa- ! 5(i), subject

 to the availability of sufficient statutory funds.

         12. The parties nnd their attorneys furthcr agree and stipulnte th            15. If the special master fails to issue a decision in complete conformity with the terms

    of this Stipulation or if the Uni led States Cou11 of Federal Claims fails to enter judgment in

    conformity with a decision that is in complete conformity with the terms of this Stipulation, then

    the parties' settlement and this Stipulation shall be voidable at the sole discretion of either parry.

            16. This Stipulation expresses u full and complete negoti3ted settlement ofliabi lity and

    damages claimed under the National Childhood Vaccine Injury Act of l 986, as amended. except

a;; othcnvise noted in paragraph 9 above. Thcr~ :s ::bsolutely no agreement on the part cf !he

    parties hereto to make any payment or do any act or thing other than is herein expressly sratcd

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability andior

amotmt of damages. and further, that a change in the natth·c of ihe injt.i}' or c'°,ndition or ir. the

items of compensation sought, is nor grounds to modify or revise this agreement.

            17. Thi~ Stipulaiiun shall not be constrned as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged SIRVA,

or any other injury. or that her current disabilities arc ~cquelac of her alleged vac.:cin~-related

111JUI)'.

            !8. All rights and obligations of petitioner hereunder shall apply equally to petitioner· s

heirs, executors, adminisu-ators, successors, anRespectfully submim:d.

PETITIONER:


{}j~ 1{£_ftuy'(l. ..:k _
CHRISTDJE PAPP.AS          7.
ATTOR~EY OF RECORD FOR                              ;\UTHORIZED REPRESE\ITATIVE
l'ETITlOI\ER:                                       OF Tiff ATTOru'iEY GENERAL:


  uA                R£l'RESE7\TA TIVE OF                    ATTOR.1'EY OF RECORD FOR
THE SECRETARY OF HEALTH A~1)                        RESPONDENT:
HU~·lA~ SERVICES:


                                                     /ti/! ll dtMt d
_t!_~ ~e1~Je~
TAMARA OVERBY
Acting Director
                                                     Lt!ft:y!/!fj
                                                     Se111or·Trial Attorney
Division of Injury Compensation Programs             Tons Branch
Healthcar~ Systems Bureau                            Civil Division
Health Resources and Services Administration         U. S. Department of Justice
U.S. Dcpartmcnf of Health anJ Human Scr\'ices        P. 0. Bo:< 146
5600 fishers Lane                                    Benjamin Franklin Station
Parklawn 13uilcting, Stop 08N 146B                   \Vashingron, DC 20044-0 I46
             20f
Rockville. \1D      57                               Tel: (202) 616-4099

DATE: __;z/ I7/16 - -




                                                5